DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.
 	Claims 11-17, 19-27, and 29-31 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13 and 23 recite a classification based on strong or weak acidic cation exchangers, and strong or weak basic anionic exchangers. While the distinction between inorganic anion and cation exchangers is known to a person of ordinary skill in the art, there is no widely understood distinction in the art between strong acidic and weak acid inorganic cation exchangers, and strong or weak basic inorganic anion exchangers. These appear to be terms used in the context of ion exchange resins, i.e., organic ion exchangers, as opposed to the inorganic ion exchangers. Applicant’s specification provides no definition distinguishing between strong or weak acidic, or strong or weak basic ion exchangers, and the examples therein are silent as to whether they are considered strong or weak acidic or basic ion exchangers. As such, a person of ordinary skill in the art would not generally understand what is meant by this distinction.
Claim 19 depends from claim 18, which has been canceled. Claim 29 depends from claim 28, which has been canceled. As such, it cannot be determined what additional limitations are incorporated into these claims.
	For the purposes of applying prior art, it will be presumed that claims 19 and 29 depend from claims 11 and 21, respectively.

Claim Rejections - 35 USC § 102
Claim(s) 11-13, 20-23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,405,493 (“Pippard”).

As to claim 20, Pippard teaches use of the substrate for ships and offshore oil and gas rigs (2:51-53).
As to claims 21-23, Pippard teaches a coating composition containing corrosion inhibiting particles, thus an anticorrosion composition (abstract). Pippard teaches that the particles are a hydroxide containing inorganic oxide that has been exchanged with corrosion inhibiting anions, which are released by ion exchange with other anions such as chloride (abstract), and thus teaches inorganic anionic type ion exchangers. Pippard further teaches the product is capable of binding chloride (conjugate anion of HCl, a strong acid) and thus has some basic character. While Pippard does not state 
As to claim 30, Pippard teaches use of the substrate for ships and offshore oil and gas rigs (2:51-53).

Claim Rejections - 35 USC § 103
Claim(s) 11, 12, 19-22, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0134342 (“Wang”) as evidenced by US 2004/0084657 (“Pawlik”).
	As to claims 11-12, Wang teaches an anticorrosion coating composition (abstract). Wang teaches solventborne epoxy resin (paras. 0054, 0057) as required by claims 11 and 12, and a cation exchange compound Shieldex AC3, which as evidenced by Pawlik, para. 0040, is a calcium exchanged silica, thus inorganic ion exchanger.	
Wang teaches coating a primed steel substrate with the composition (para. 0056), thus a substrate having the composition applied thereto. 

Wang teaches applying to steel, a metal (para. 0056). Wang does not exemplify application such that the coating is in contact with a metal substrate, but is in contact with primer. Wang teaches applying to steel, a metal (para. 0056), and that the primer includes organic resin and solvent (paras. 0015, 0016), and includes anticorrosion pigments. Wang suggests the addition of cation exchange pigment including the same cation exchange pigment used in topcoat (para. 0033). As such, the use of solvent borne resin primer having inorganic cation exchanger applied directly to metal is an obvious variation suggested by Wang.
	As to claim 19, Wang teaches cold rolled steel for the examples (para. 0048).
As to claim 20, Wang teaches the composition may be applied to automobiles, bridges, offshore oil platforms (rigs), tanks, ships, aircraft (para. 0035).
As to claims 21-22, Wang teaches an anticorrosion coating composition (abstract). Wang teaches solventborne epoxy resin (paras. 0056, 0057) as required by claims 21 and 22, and a cation exchange resin, thus an organic ion exchange resin (paras. 0057, 0023, referring to cation exchange resins as organic) as evidenced by Lanxess (showing that resin is styrene-DVB), and a strong acid cation exchanger as required by claim 23. Wang teaches coating a steel substrate with the composition (para. 0056), thus a substrate having the composition applied thereto. Wang further teaches exposing the substrate to a sodium chloride solution, thus a halide containing environment (para. 0074, using coated panel of example 10, using the same composition).
Wang generally teaches corrosion protection, and teaches improved corrosion protection from halide containing environment in comparison with coatings without the cation exchange resin (para. 0074, table 1).

	As to claim 29, Wang teaches cold rolled steel for the examples (para. 0048).
As to claim 30, Wang teaches the composition may be applied to automobiles, bridges, offshore oil platforms (rigs), tanks, ships, aircraft (para. 0035).
As to claim 31, while not exemplified, because Wang exemplifies using the coating as the topcoat itself, Wang suggests the use of a primer coating, including organic primers such as epoxy (paras. 0015, 0016) in solvent (para. 0015), and further teaches the use of cation exchange pigments (para. 0033) in the primer. As such, Wang suggests lower (primer layers) having solvent borne resin and organic ion exchange resin, which would be expected to provide the same improved corrosion compared to a composition without, and with the topcoat.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0134342 (“Wang”) as evidenced by US 2004/0084657 (“Pawlik”) and PCI Magazine, “Advanced Silica Gel Products for Gloss Reduction and Corrosion Protection”, at https://www.pcimag.com/articles/83092-advanced-silica-gel-products-for-gloss-reduction-and-corrosion-protection (2005) (“PCI”).
As to claim 13, the discussion of Wang with respect to claim 11 is incorporated by reference. Wang teaches the cation exchange compound Shieldex AC-3, which as evidenced by Pawlik, para. 0040, is calcium exchanged silica. Furthermore, PCI, pp. 9-10, show that calcium exchanged silica cation exchange resins are formed by exchanging weakly acidic silanol groups, and therefore the calcium .

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0134342 (“Wang”) as evidenced by US 2004/0084657 (“Pawlik”) as applied to claim 11, further in view of NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 14-17, Wang teaches exposure to halide, but does not teach the recite surface halide concentrations of claims 14-17. However, Wang teaches the use of the coating on ships (para. 0035). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and freshwater having approximately 0 ppt (as evidenced by NOAA, p. 6), which would provide a range from 0 to 100 mg/m2 of surface halide concentration on the surface of the substrate (see Fig. 3 of the specification showing correlation between concentration and surface concentration), which overlaps the range of 0 to 90 mg/m2 of claim 14, 0 to 5 mg/m2 of claim 15, 5 to 20 mg/m2 of claim 16, and 20 to 90 mg/m2 of claim 17. As such, it would be obvious, given the teaching of Wang to apply the coating of Wang to a substrate used for shipping, and thus subjecting a substrate on a ship to freshwater or estuarine water, which would be expected to provide surface halide concentrations in the recited ranges of claims 14-17.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) in view of NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
.

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) in view of US 2007/0092751 (“Haibach”).
As to claim 19, the discussion of Pippard with respect to claim 18 is incorporated by reference. Pippard teaches applying the composition to mild steel plate (4:45-50), but does not teach the specific types of metal recited in claim 19. However, it is known, from for example, Haibach, para. 0015, that mild steel plate may be prepared by hot rolling or cold rolling, and thus the preparation of steel by hot or cold rolling would be an obvious modification known in the prior art of Haibach.
As to claim 29, the discussion of Pippard with respect to claim 28 is incorporated by reference. Pippard teaches applying the composition to mild steel plate (4:45-50), but does not teach the specific types of metal recited in claim 29. However, it is known, from for example, Haibach, para. 0015, that mild steel plate may be prepared by hot rolling or cold rolling, and thus the preparation of steel by hot or cold rolling would be an obvious modification known in the prior art of Haibach.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0134342 (“Wang”) as evidenced by US 2004/0084657 (“Pawlik”) as applied to claim 11, further as evidenced by PCI Magazine, “Advanced Silica Gel Products for Gloss Reduction and Corrosion Protection”, at https://www.pcimag.com/articles/83092-advanced-silica-gel-products-for-gloss-reduction-and-corrosion-protection (2005) (“PCI”).
As to claim 23, the discussion of Wang with respect to claim 21 is incorporated by reference. Wang teaches the cation exchange compound Shieldex AC-3, which as evidenced by Pawlik, para. 0040, is calcium exchanged silica. Furthermore, PCI, pp. 9-10, show that calcium exchanged silica cation exchange resins are formed by exchanging weakly acidic silanol groups, and therefore the calcium exchanged silica is a weak acid cation exchanger as required by claim 23.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0134342 (“Wang”) as evidenced by US 2004/0084657 (“Pawlik”) as applied to claim 21, further in view of NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 24-27, Wang teaches exposure to halide, but does not teach the recite surface halide concentrations of claims 14-17. However, Wang teaches the use of the coating on ships (para. 0035). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and freshwater having approximately 0 ppt (as evidenced by NOAA, p. 6), which would provide a range from 0 to 100 mg/m2 of surface halide concentration on the surface of the substrate (see Fig. 3 of the specification showing correlation between concentration and surface concentration), which overlaps the range of 0 to 90 mg/m2 of claim 24, 0 to 5 mg/m2 of claim 25, 5 to .

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) in view of NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 24-27, Pippard teaches exposure to halide (4:50-55), but does not teach the recite surface halide concentrations of claims 14-17. However, Pippard teaches the use of the coating on ships (2:50-55). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and freshwater having approximately 0 ppt (as evidenced by NOAA, p. 6), which would provide a range from 0 to 100 mg/m2 of surface halide concentration on the surface of the substrate (see Fig. 3 of the specification showing correlation between concentration and surface concentration), which overlaps the range of 0 to 90 mg/m2 of claim 24, 0 to 5 mg/m2 of claim 25, 5 to 20 mg/m2 of claim 26, and 20 to 90 mg/m2 of claim 27. As such, it would be obvious, given the teaching of Pippard to coating substrates for ships, and thus subjecting a substrate on a ship to freshwater or estuarine water, it would be obvious to subject the substrate to the recited surface halide concentrations.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) as applied to claim 21, further in view of US 2014/0134342 (“Wang”).
.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive. 
Applicant argues against the rejections over Wang on the grounds that Wang is directed to having ion exchangers in the topcoat, not the primer. While Wang does teach topcoats having the recited ion exchangers, Wang clearly teaches that the primer may also contain the same ion exchange pigments as the topcoat (para. 0033). Furthermore, there is no teaching away, as the presence of the ion exchangers in a primer layer is consistent with also having the ion exchange pigment in a topcoat layer as taught by Wang.
	The Office notes, further, that Pippard clearly teaches coatings having inorganic ion exchangers in direct contact with metal. Applicant’s remarks do not address the prior rejections over Pippard, and as such, these rejections are set forth again, modified in accordance with applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764